       Case: 3:18-cr-00421-JJH Doc #: 25 Filed: 02/09/21 1 of 3. PageID #: 181




                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



United States of America,                                       Case No. 3:18-cr-421

                        Plaintiff,

        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER

Eric Watson,

                        Defendant.


                             I.      INTRODUCTION AND BACKGROUND

        Defendant Eric Watson, an inmate at Federal Correctional Complex – Morgantown in

Morgantown, West Virginia, seeks an order reducing his sentence to time served and providing for

his immediate release from custody. (Doc. Nos. 21 & 24). He also seeks an order appointing

counsel to aid in his pursuit of compassionate release. (Doc. No. 22). The government has filed

nothing by way of opposition.

        In July 2018, the government filed an information charging Watson with one count of

possession with the intent to distribute fentanyl, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).

(Doc. No. 1). Watson waived his right to prosecution by indictment and consented to prosecution

by information. (Doc. No. 8). He then pled guilty to this offense. After considering the arguments

of counsel and the factors set forth in 18 U.S.C. § 3553(a), I granted Watson a substantial downward

variance from his Guidelines range of 78 to 97 months and sentenced him to 48 months in prison

and a supervised release term of 4 years. (Doc. No. 16). Watson is currently scheduled to be

released on June 8, 2023.
                                                    1
       Case: 3:18-cr-00421-JJH Doc #: 25 Filed: 02/09/21 2 of 3. PageID #: 182



           On July 29, 2020, Watson filed a motion to reduce his sentence under 18 U.S.C. § 3582(c)(1).

(Doc. No. 21). In support, Watson alleges his hypertension, obesity, and suspected sleep apnea

increases his risk of serious illness or death if he were to contract COVID-19 while incarcerated.

Watson also alleges that he has been a model inmate, participating in multiple educational programs

and working in food service while incarcerated, and plans to volunteer in the community upon

release.

                                            II.     ANALYSIS

           The First Step Act of 2018 amended the circumstances under which a court may order a

defendant’s compassionate release from incarceration. While previously a court could modify the

defendant’s compassionate release only after the Director of the BOP filed a motion for release, the

First Step Act now permits a defendant to file a motion for compassionate release “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1).

           Prior to filing his motion for compassionate release, Watson requested relief from the

Warden, who denied his request. (Doc. No. 21-1). Therefore, Watson satisfied the exhaustion

requirement.

           “The compassionate release provision permits the district court to reduce a defendant’s

sentence if it finds that ‘extraordinary and compelling reasons’ warrant a reduction; that a reduction

is consistent with the applicable policy statements issued by the Sentencing Commission; and that

the § 3553(a) factors, to the extent they apply, support a reduction.” United States v. Allen, 819 F.

App’x 418, 419 (6th Cir. 2020) (citing 18 U.S.C. § 3582(c)(1)(A)(i)); United States v. Jones, 980 F.3d

1098, 1114-15 (6th Cir. 2020). “[D]istrict courts may deny compassionate-release motions when any




                                                     2
       Case: 3:18-cr-00421-JJH Doc #: 25 Filed: 02/09/21 3 of 3. PageID #: 183



of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others.”

United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021) (citing Jones, 980 F.3d at 1108).

        In this case, I cannot conclude a further-reduced sentence would serve the purposes of §

3553(a). 18 U.S.C. § 3553. Watson was sentenced to 48 months after pleading guilty to possession

with intent to distribute fentanyl. Specifically, he was found to possess approximately 250 grams of

fentanyl, a particularly potent and deadly narcotic, and 10 grams of heroin. Watson claims he

became involved in heroin distribution through a man he had met while in prison for possession

with intent to distribute cocaine.

        Although I commend Watson for his desire to return to volunteering in his community,

Watson has served only 25% of his sentence. Watson has not shown a further-reduced sentence

would be sufficient to comply with the § 3553(a) purposes of sentencing and attendant factors,

including the nature and circumstances of the offense of conviction, his criminal history, and the

need for the sentence imposed to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, and to protect the public from future criminal behavior. 18

U.S.C. § 3553(a)(1)-(2).

        Even if extraordinary and compelling reasons warranted a reduction, the § 3553(a) factors do

not support such a reduction. Therefore, compassionate release must be denied.

                                          III.    CONCLUSION

        For the foregoing reasons, Watson’s motions for compassionate release are denied. (Doc.

Nos. 21 & 24). His motion for appointment of counsel to aid in his pursuit of compassionate

release is denied as futile. (Doc. No. 22).

        So Ordered.
                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge



                                                     3
